 Case 4:19-cv-04177-LLP Document 38 Filed 08/27/20 Page 1 of 1 PageID #: 199




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION


MATTHEW HAUGAN,                                                      4:19-CV-04177-LLP

                        Plaintiff,

        vs.                                            ORDER GRANTING PLAINTIFF’S MOTIONS
                                                                  TO DISMISS
ROSE MEDINA, IN HER INDIVIDUAL AND
OFFICIAL CAPACITY;

                        Defendant.


       Plaintiff, Matthew Haugan, filed a pro se lawsuit under 42 U.S.C. 1983. Doc. 1. Haugan

moves to dismiss this case with prejudice. Docs. 33, 37. The Federal Rules of Civil Procedure

allow a plaintiff to voluntarily dismiss an action without a court order by filing a notice of

dismissal before the opposing party serves an answer or motion for summary judgment. Fed. R.

Civ. P. 41(a)(1)(A)(i). Here, none of the defendants have served answers or motions for

summary judgment. Normally, a voluntarily dismissal would be without prejudice but because

Haugan specifically states he wants to dismiss the action with prejudice, the dismissal is with

prejudice. See Fed. R. Civ. P. 41(a)(1)(B). Accordingly, it is ORDERED:

       1. That Haugan’s motions to dismiss (Docs. 33, 37) are granted.

       DATED August 27, 2020.

                                                              BY THE COURT:

       ATTEST:                                              ________________________________
       MATTHEW W. THELEN, CLERK                               Lawrence L. Piersol
                                                              United States District Judge
       _________________________
